Citation Nr: 1032838	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  09-10 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for Vertigo, to include as 
secondary to bilateral hearing loss and tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 

INTRODUCTION

The Veteran had active service from November 1950 to November 
1953.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department of 
Veterans Affairs Regional Office (RO) in St. Petersburg, Florida, 
denying the claim currently on appeal.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he is entitled to service connection 
for vertigo, to include as secondary to his bilateral hearing 
loss and tinnitus.  This claim was remanded by the Board in March 
2010 so that the Veteran could be afforded a VA examination so 
that an etiological opinion could be provided.  Regrettably, 
further evidentiary development is necessary before appellate 
review may proceed.  

The Veteran was afforded a VA examination in June 2010.  The 
examiner opined that it was less likely than not that the 
Veteran's vertigo was a result of military service.  The examiner 
based this opinion in part on the fact that VA treatment records 
dating back to 1999 made no mention of dizziness and that the 
first evidence of this disorder was from 2004.  However, the 
record demonstrates that the Veteran complained of dizziness in 
October 1999 and lightheadedness on a separate occasion in 
October 1999.  The Veteran also described a vague vertigo since 
the 1960s during his August 2003 VA examination.  Therefore, 
there is evidence of vertigo symptoms prior to 2004.  

The above evidence demonstrates that the June 2010 VA examiner's 
opinion was based on an inaccurate reading of the facts of 
record.  A medical opinion based upon an inaccurate factual 
premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  This case must be remanded back to the June 2010 VA 
examiner so that a new opinion taking into consideration all of 
the facts of record can be provided.  Once VA undertakes to 
provide a VA examination it must ensure that the examination is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The claims file and a copy of this remand 
should be forwarded to the VA examiner who 
examined the Veteran in June 2010.  If the 
examiner is no longer available, the claims 
file shall be forwarded to a similarly 
qualified examiner.  A new VA examination is 
not necessary unless deemed to be so by the 
examiner assigned to review the Veteran's 
claim.  

The examiner should provide an addendum to 
the June 2010 etiological opinion, opining as 
to whether it is at least as likely as not 
that the Veteran's vertigo manifested during, 
or as a result of, active military service.  
The examiner should take into consideration 
all of the evidence of record, including that 
which demonstrates that the Veteran reported 
symptoms of vertigo as far back as at least 
1999, and that he reported symptoms since the 
1960s during an August 2003 VA examination.  

2.  After completion of the above, the AMC 
should review the Veteran's claim in light of 
any new evidence.  If the claim is not 
granted, the Veteran should be furnished an 
appropriate supplemental statement of the 
case (SSOC) and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


